


Exhibit 10.101


As of September 16, 2013


Mr. James Barge




RE: Employment Agreement


Dear Mr. Barge:


On behalf of Lions Gate Entertainment Inc. (the “Company”), this is to confirm
the terms of your employment by the Company. We refer to you herein as
“Employee.” The terms of Employee’s employment are as follows:


1.    TERM


(a) The term of this agreement (“Agreement”) will begin October 1, 2013 and end
September 30, 2017, subject to earlier termination as provided in Section 7
below (the “Term”). During the Term of this Agreement, Employee will serve as
Chief Financial Officer, reporting to the Chief Executive Officer (the “CEO”),
currently Jon Feltheimer, or the Company’s designee. Employee shall render such
services as are customarily rendered by persons in Employee’s capacity in the
entertainment industry and as may be reasonably requested by the Company.


(b) So long as this Agreement shall continue in effect, Employee shall devote
Employee’s full business time, energy and ability exclusively to the business,
affairs and interests of the Company and matters related thereto, shall use
Employee’s best efforts and abilities to promote the Company’s interests, and
shall perform the services contemplated by this Agreement in accordance with
policies established by the Company.


(c)    Subject to travel required by Employee’s position and consistent with the
reasonable business of the Company, Employee will be based in the Los Angeles,
California area.


2.    COMPENSATION


(a) Salary. The following base salary will be paid to Employee during the Term:


(i)
October 1, 2013 through September 30, 2014 – the rate of EIGHT HUNDRED THOUSAND
DOLLARS ($800,000.00) per year (“Base Salary – Year 1”), payable in accordance
with the Company’s normal payroll practices in effect.







--------------------------------------------------------------------------------

Mr. James Barge
As of September 16, 2013
Page 2 of 11

(ii)
October 1, 2014 through September 30, 2015 – the rate of EIGHT HUNDRED
TWENTY-FIVE THOUSAND DOLLARS ($825,000.00) per year (“Base Salary – Year 2”),
payable in accordance with the Company’s normal payroll practices in effect.



(iii)
October 1, 2015 through September 30, 2016 – the rate of EIGHT HUNDRED FIFTY
THOUSAND DOLLARS ($850,000.00) per year (“Base Salary – Year 3”), payable in
accordance with the Company’s normal payroll practices in effect.



(iv)
October 1, 2016 through September 30, 2017 – the rate of NINE HUNDRED THOUSAND
DOLLARS ($900,000.00) per year (“Base Salary – Year 4”), payable in accordance
with the Company’s normal payroll practices in effect.



(b) Payroll. Nothing in this Agreement shall limit the Company’s right to modify
its payroll practices, as it deems necessary.


(c) Bonuses.


(i)
During the Term, Employee shall be eligible to receive annual performance
bonuses based on such Company and/or individual performance criteria as
determined by the Compensation Committee (the “CCLG”) of Lions Gate
Entertainment Corp. (“Lions Gate”), in its discretion and in consultation with
the CEO, provided that Employee must be employed with the Company through the
end of the Company’s fiscal year and at the time when such bonus, if earned, is
paid to be eligible to receive a bonus for a given fiscal year. Notwithstanding
the foregoing, in the event that Employee’s employment hereunder is terminated
pursuant to Section 7(a)(v) below, Employee shall be eligible to receive a bonus
amount prorated to reflect the actual length of Employee’s employment with the
Company during the fiscal year in which the termination occurs. Any such bonus
will be paid as soon as practicable after the end of the applicable fiscal year
and in all events within the “short-term deferral” period provided under
Treasury Regulation Section 1.409A-1(a)(4).



(ii)
Employee shall be entitled to receive a bonus in the amount of ONE HUNDRED
THOUSAND DOLLARS ($100,000.00) in recognition of his prior services to the
Company, payable within ten (10) business days of the execution of this
Agreement.



(d)    Tax Withholding. Notwithstanding anything else herein to the contrary,
the Company may withhold (or cause there to be withheld, as the case may be)
from any




--------------------------------------------------------------------------------

Mr. James Barge
As of September 16, 2013
Page 3 of 11

amounts otherwise due or payable under or pursuant to this Agreement such
federal, state and local income, employment, or other taxes as may be required
to be withheld pursuant to any applicable law or regulation.


3.    BENEFITS


As an employee of the Company, Employee will continue to be eligible to
participate in all benefit plans to the same extent as other similarly situated
salaried employees of the Company and in all events subject to the terms of such
plans. For the sake of clarity, such plans do not include compensation and/or
any bonus plans.


4.    VACATION AND TRAVEL


(a) Employee shall be entitled to take paid time off without a reduction in
salary, subject to (i) the approval of Employee’s supervisor, and (ii) the
demands and requirements of Employee’s duties and responsibilities under this
Agreement. Employee shall accrue no paid vacation.


(b) Employee will be eligible to be reimbursed for any business expenses in
accordance with the Company’s current Travel and Entertainment policy.


5.     STOCK GRANTS


(a) Grant/Option. On September 16, 2013, the CCLG approved the grant to Employee
of 25,000 Lions Gate restricted share units (the “Grant”) and the right to
purchase 175,000 shares of Lions Gate common stock (the “Option”) in accordance
with the terms and conditions of the existing stock incentive plan of Lions Gate
(the “Plan”). As approved by the CCLG, the exercise price per share for the
Option is the closing price (in regular trading) of the Company’s common stock
on the New York Stock Exchange (“NYSE”) on September 16, 2013.  The Grant and
the Option shall be evidenced by and subject to the terms of award agreements in
the form generally then used by Lions Gate to evidence grants of restricted
stock units and stock options under the Plan.


(i)
Vesting. Subject to Section 5(c) below, the Grant and the Option shall vest as
follows:



(A)
the first 6,250 shares of the Grant and the right to purchase the first 43,750
shares of the Option will vest on September 16, 2014;

(B)
an additional 6,250 shares of the Grant and the right to purchase an additional
43,750 shares of the Option will vest on September 16, 2015;





--------------------------------------------------------------------------------

Mr. James Barge
As of September 16, 2013
Page 4 of 11

(C)
an additional 6,250 shares of the Grant and the right to purchase an additional
43,750 shares of the Option will vest on September 16, 2016;

(D)
the final 6,250 shares of the Grant and the right to purchase the final 43,750
shares of the Option will vest on September 16, 2017.



(b) Performance Grant/Option. On September 16, 2013, the CCLG also approved the
grant to Employee of an additional 25,000 Lions Gate restricted share units (the
“Performance Grant”) and the right to purchase an additional 175,000 shares of
Lions Gate common stock (the “Performance Option”) in accordance with the Plan.
As approved by the CCLG, the exercise price per share for the Performance Option
is the closing price (in regular trading) of the Company’s common stock on the
NYSE on September 16, 2013.  The Performance Grant and the Performance Option
shall be evidenced by and subject to the terms of award agreements in the form
generally then used by the Company to evidence grants of performance-based
restricted stock units and stock options under the Plan.


(i)
Vesting. Subject to Section 5(c) below, the Performance Grant and the
Performance Option shall be eligible to vest as follows (each vesting date a
“Performance Vesting Date”):



(A)
the first 6,250 shares of the Performance Grant and the right to purchase the
first 43,750 shares of the Performance Option will be eligible to vest on
September 16, 2014;

(B)
an additional 6,250 shares of the Performance Grant and the right to purchase an
additional 43,750 shares of the Performance Option will be eligible to vest on
September 16, 2015;

(C)
an additional 6,250 shares of the Performance Grant and the right to purchase an
additional 43,750 shares of the Performance Option will be eligible to vest on
September 16, 2016;

(D)
the final 6,250 shares of the Performance Grant and the right to purchase the
final 43,750 shares of the Performance Option will be eligible to vest on
September 16, 2017.



The vesting of the Performance Grant and Performance Option on such Performance
Vesting Dates shall be subject to an assessment of Employee’s personal
performance based on company and/or individual performance criteria over the
twelve (12) month period ending on such Performance Vesting Date, as evaluated
by the CCLG, in consultation with the CEO. Determination of the portion of the
award that vests on each Performance Vesting Date, if any, shall be made by the
CCLG, in consultation with the CEO.




--------------------------------------------------------------------------------

Mr. James Barge
As of September 16, 2013
Page 5 of 11

Any portion of the Performance Grant or Performance Option that does not vest on
its respective Performance Vesting Date shall expire on that date with no
possibility of further vesting. Notwithstanding the foregoing, the CCLG may, in
its sole discretion, provide that any of the Performance Grant or Performance
Option eligible to vest on any such Performance Vesting Date that does not vest
on such date may vest on any future Performance Vesting Date (but in no event
shall either award vest as to more than 100% of the shares subject to such
award).


(c) Continuance of Employment. The vesting schedules in Sections 5(a) and (b)
above require Employee’s continued employment with the Company through each
applicable vesting date as a condition to the vesting of the applicable
installment of the Grant, Option, Performance Grant and Performance Option and
the rights and benefits thereto.


(d) Acceleration. Notwithstanding anything to the contrary herein, in the event
that Employee’s employment hereunder is terminated pursuant to Section 7(a)(ii)
below, all restricted share units and options granted pursuant to Sections 5(a)
and (b) above, to the extent then outstanding and unvested, shall accelerate and
immediately become fully vested.
 
6.    HANDBOOK


Employee agrees that the Company Employee Handbook outlines other policies in
addition to the terms set forth in this Agreement, which will apply to
Employee’s employment with the Company, and Employee acknowledges receipt of
such handbook. Employee acknowledges and agrees that the Company retains the
right to revise, modify or delete any such policy or any employee benefit plan
it deems appropriate.


7.    TERMINATION


(a) This Agreement and the Term shall terminate upon the happening of any one or
more of the following events:


(i)
The mutual written agreement between the Company and Employee;



(ii)
The death of Employee;



(iii)
Employee’s having become so physically or mentally disabled as to be incapable,
even with a reasonable accommodation, of satisfactorily performing Employee’s
duties hereunder for a period





--------------------------------------------------------------------------------

Mr. James Barge
As of September 16, 2013
Page 6 of 11

of ninety (90) days or more, provided that Employee has not cured disability
within ten days of written notice;


(iv)
The determination on the part of the Company that “cause” exists for termination
of this Agreement. As used herein, “cause” is defined as the occurrence of any
of the following:



(A)
Employee’s conviction of a felony or plea of nolo contendere to a felony (other
than a traffic violation);



(B)
commission, by act or omission, of any material act of dishonesty in the
performance of Employee’s duties hereunder;



(C)
material breach of this Agreement by Employee; or



(D)
any act of misconduct by Employee having a substantial adverse effect on the
business or reputation of the Company;

          
(v)
Employee is terminated “without cause.” Termination “without cause” shall be
defined as Employee being terminated by the Company for any reason other than as
set forth in Sections 7(a)(i)-(iv) above. In the event of a termination “without
cause,” subject to Employee’s execution and delivery to the Company of a general
release of claims in a form acceptable to the Company not more than twenty-one
(21) days after the date the Company provides such release (and Employee’s not
revoking such release within any revocation period provided under applicable
law), Employee shall be entitled to receive a severance payment equal to 50% of
the amount of Base Salary – Year 1, Base Salary – Year 2, Base Salary – Year 3
and Base Salary – Year 4 that Employee would have been entitled to receive for
the period commencing on the date of such termination and ending on the last day
of the Term had Employee continued to be employed with the Company through such
date. Subject to the release provision set forth above, such payment shall be
made in cash in a lump sum as soon as practicable after (and in all events
within sixty (60) days after) the date of Employee’s “separation from service”
(within the meaning of Treasury Regulation Section 1.409A-1(h)) with the
Company; provided, however, that if the 60-day period following Employee’s
separation from service spans two calendar years, such lump sum payment shall be
made within such 60-day period but in the second of the two calendar years. The
Company shall provide the final form of release agreement to Employee not later
than seven (7)





--------------------------------------------------------------------------------

Mr. James Barge
As of September 16, 2013
Page 7 of 11

days following the termination date. The Company’s payment of the amount
referred to in this Section 7(a)(v), in addition to the accrued obligations
described in Section 7(b) below, shall relieve the Company of any and all
obligations to Employee, with the sole exception that Employee will remain
eligible for a prorated bonus for the fiscal year in which the termination date
occurs, any such bonus to be determined and paid as provided in Section 2(c)
above.


(b) In the event that this Agreement is terminated pursuant to Sections
7(a)(i)-(iv) above, neither the Company nor Employee shall have any remaining
duties or obligations hereunder, except that the Company shall pay to Employee,
any base salary that had accrued but had not been paid as of the date of
termination. Following the termination of the Term and/or this Agreement for any
reason, Sections 9, 10, 11, 12 and 13 shall, notwithstanding anything else
herein to the contrary, survive and continue to be binding upon the parties
following such termination.


8.    EXCLUSIVITY AND SERVICE


Employee’s services shall be exclusive to the Company during the Term. Employee
shall render such services as are customarily rendered by persons in Employee’s
capacity in the entertainment industry and as may be reasonably requested by the
Company. Employee hereby agrees to comply with all reasonable requirements,
directions and requests, and with all reasonable rules and regulations made by
the Company in connection with the regular conduct of its business. Employee
further agrees to render services during Employee’s employment hereunder
whenever, wherever and as often as the Company may reasonably require in a
competent, conscientious and professional manner, and as instructed by the
Company in all matters, including those involving artistic taste and judgment,
but there shall be no obligation on the Company to cause or allow Employee to
render any services, or to include all or any of Employee’s work or services in
any motion picture or other property or production.


9.    INTELLECTUAL PROPERTY


(a) Employee agrees that the Company shall own all rights of every kind and
character throughout the universe, in perpetuity to any material and/or idea
suggested or submitted by Employee that occurs during the Term or any other
period of employment with the Company, its parent, affiliates, or subsidiaries
that are within the scope of Employee’s employment and responsibilities
hereunder. Employee agrees to notify the Company of any material and/or idea
suggested or submitted to Employee by a third party in connection with
Employee’s employment hereunder. Employee agrees that the Company shall, in
perpetuity, own all results and proceeds of Employee’s services that are related
to Employee’s employment and responsibilities whether performed during the Term
or any other period of employment with the Company, its parent, affiliates, or
subsidiaries. Employee shall promptly and fully disclose all intellectual
property generated by Employee during the Term and any other period of
employment with the




--------------------------------------------------------------------------------

Mr. James Barge
As of September 16, 2013
Page 8 of 11

Company, its parent, affiliates, or subsidiaries in connection with Employee’s
employment hereunder.


(b) All copyrightable works that Employee creates in connection with Employee’s
obligations under this Agreement and any other period of employment with the
Company, its parent, affiliates, or subsidiaries shall be considered “work made
for hire” and therefore the property of the Company. To the extent any work so
produced or other intellectual property so generated by Employee is not deemed
to be a “work made for hire,” Employee hereby assigns and agrees to assign to
the Company (or as otherwise directed by the Company) Employee's full right,
title and interest in and to all such works and other intellectual property.
Employee agrees to execute any and all applications for domestic and foreign
copyrights or other proprietary rights and to do such other acts (including
without limitation the execution and delivery of instruments of further
assurance or confirmation) requested by the Company to assign the intellectual
property to the Company and to permit the Company to enforce any copyrights or
other proprietary rights to the intellectual property. Employee further agrees
not to charge the Company for time spent in complying with these obligations.
This Section 9 shall apply only to that intellectual property which related at
the time of conception to the Company's then current or anticipated business or
resulted from work performed by Employee for the Company. Employee hereby
acknowledges receipt of written notice from the Company pursuant to California
Labor Code Section 2872 that this Agreement (to the extent it requires an
assignment or offer to assign rights to any invention of Employee) does not
apply to an invention which qualifies fully under California Labor Code Section
2870.


10.    ASSIGNMENT AND DELEGATION


Employee shall not assign any of Employee’s rights or delegate any of Employee’s
duties granted under this Agreement. Any such assignment or delegation shall be
deemed void ab initio.


11.    TRADE SECRETS


The parties acknowledge and agree that during the Term of this Agreement and in
the course of the discharge of Employee’s duties hereunder and at any other
period of employment with the Company, its parent, affiliates, or subsidiaries,
Employee shall have and has had access to information concerning the operation
of the Company and its affiliated entities, including without limitation,
financial, personnel, sales, planning and other information that is owned by the
Company and regularly used in the operation of the Company’s business and (to
the extent that such confidential information is not subsequently disclosed or
otherwise becomes known to the public generally other than by breach of this
Agreement by Employee) that this information constitutes the Company’s trade
secrets. Employee agrees that Employee shall not disclose any such trade
secrets, directly or indirectly, to any other person or use them in any way,
either during the Term of this Agreement or at any other time thereafter, except
as is required in the course of




--------------------------------------------------------------------------------

Mr. James Barge
As of September 16, 2013
Page 9 of 11

Employee’s employment for the Company, as required by applicable law or court
order, or if authorized in writing by the Company. Employee shall not use any
such trade secrets in connection with any other employment and/or business
opportunities following the Term. In addition, Employee hereby expressly agrees
that Employee will not disclose any confidential matters of the Company that are
not trade secrets prior to, during or after Employee’s employment including the
specifics of this Agreement. Employee shall not use any such confidential
information in connection with any other employment and/or business
opportunities at any time during or following the Term. In addition, in order to
protect any such confidential information, Employee agrees that during the Term
and for a period of two (2) years thereafter, Employee will not, directly or
indirectly, induce or entice any other executive or employee of the Company to
leave such employment.


12.    ARBITRATION


Any dispute, controversy or claim arising out of or in respect to this Agreement
(or its validity, interpretation or enforcement), the employment relationship or
the subject matter hereof shall at the request of either party be submitted to
and settled by binding arbitration conducted before a single arbitrator in Los
Angeles in accordance with the Federal Arbitration Act, to the extent that such
rules do not conflict with any provisions of this Agreement. Said arbitration
shall be under the jurisdiction of Judicial Arbitration and Mediation Services,
Inc. (“JAMS”) in Los Angeles, California. All such actions must be brought
within the statute of limitations period applicable to the claim as if that
claim were being filed with the judiciary or forever be waived. Failure to
institute an arbitration proceeding within such period shall constitute an
absolute bar to the institution of any proceedings respecting such controversy
or claim, and a waiver thereof. The arbitrator shall have the authority to award
damages and remedies in accordance with applicable law. Any award, order, or
judgment pursuant to such arbitration shall be deemed final and binding and may
be entered and enforced in any state or federal court of competent jurisdiction.
Each party agrees to submit to the jurisdiction of any such court for purposes
of the enforcement of any such award, order, or judgment. The Company shall pay
for the administrative costs of such hearing and proceeding.


13.    INTEGRATION, AMENDMENT, NOTICE, SEVERABILITY, AND FORUM


(a) This Agreement expresses the binding and entire agreement between Employee
and the Company and shall replace and supersede all prior arrangements and
representations, either oral or written, as to the subject matter hereof.


(b) All modifications or amendments to this Agreement must be made in writing
and signed by both parties.


(c) Any notice required herein shall be in writing and shall be deemed to have
been duly given when delivered by hand, received via electronic mail or on the
depositing of said notice in any U.S. Postal Service mail receptacle with
postage prepaid,




--------------------------------------------------------------------------------

Mr. James Barge
As of September 16, 2013
Page 10 of 11

addressed to the Company at 2700 Colorado Avenue, Suite 200, Santa Monica,
California 90404 and to Employee at the address set forth above, or to such
address as either party may have furnished to the other in writing in accordance
herewith.
(d) If any portion of this Agreement is held unenforceable under any applicable
statute or rule of law then such portion only shall be deemed omitted and shall
not affect the validity of enforceability of any other provision of this
Agreement.


(e) This Agreement shall be governed by the laws of the State of California. The
state and federal courts (or arbitrators appointed as described herein) located
in Los Angeles, California shall, subject to the arbitration agreement set forth
in Section 12 above, be the sole forum for any action for relief arising out of
or pursuant to the enforcement or interpretation of this Agreement. Each party
to this Agreement consents to the personal jurisdiction and arbitration in such
forum and courts and each party hereto covenants not to, and waives any right
to, seek a transfer of venue from such jurisdiction on any grounds.


14.    SECTION 409A


(a) It is intended that any amounts payable under this Agreement shall either be
exempt from or comply with Section 409A of the U.S. Internal Revenue Code
(including the Treasury regulations and other published guidance relating
thereto) (“Code Section 409A”) so as not to subject Employee to payment of any
additional tax, penalty or interest imposed under Code Section 409A. The
provisions of this Agreement shall be construed and interpreted to avoid the
imputation of any such additional tax, penalty or interest under Code Section
409A yet preserve (to the nearest extent reasonably possible) the intended
benefit payable to Employee.


(b)    Notwithstanding any provision of this Agreement to the contrary, if
Employee is a “specified employee” within the meaning of Treasury Regulation
Section 1.409A-1(i) as of the date of Employee’s separation from service (as
defined above), Employee shall not be entitled to any payment or benefits
pursuant to Section 7(a)(v) until the earlier of (i) the date which is six (6)
months after Employee’s separation from service for any reason other than death,
or (ii) the date of Employee’s death. Any amounts otherwise payable to Employee
upon or in the six (6) month period following Employee’s separation from service
that are not so paid by reason of this paragraph shall be paid (without
interest) as soon as practicable (and in all events within thirty (30) days)
after the date that is six (6) months after Employee’s separation from service
(or, if earlier, as soon as practicable, and in all events within thirty (30)
days, after the date of Employee’s death). The provisions of this paragraph
shall only apply if, and to the extent, required to avoid the imputation of any
tax, penalty or interest pursuant to Code Section 409A.


(c)    To the extent that any reimbursements pursuant to the provisions of this
Agreement are taxable to Employee, any such reimbursement payment shall be paid
to Employee on or before the last day of Employee’s taxable year following the
taxable year in which the related expense was incurred. The benefits and
reimbursements pursuant to




--------------------------------------------------------------------------------

Mr. James Barge
As of September 16, 2013
Page 11 of 11

such provisions are not subject to liquidation or exchange for another benefit
and the amount of such benefits and reimbursements that Employee receives in one
taxable year shall not affect the amount of such benefits or reimbursements that
Employee receives in any other taxable year.


Please acknowledge your confirmation of the above terms by signing below where
indicated.


Very truly yours,


LIONS GATE ENTERTAINMENT INC.
                        


/s/ Wayne Levin
Wayne Levin
Chief Strategic Officer and General Counsel
   
AGREED AND ACCEPTED
This 16th day of September, 2013


/s/ James Barge
JAMES BARGE


